SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X]Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)2)) []Definitive Information Statement FALCONRIDGE OIL TECHNOLOGIES CORP. (Name of Registrant as Specified in Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction, computed pursuant to Exchange Act Rule O-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: SCHEDULE 14C INFORMATION STATEMENT Pursuant to Regulation 14C of the Securities Exchange Act of 1934, as amended FALCONRIDGE OIL TECHNOLOGIES CORP. 6 Baker Rd. Brampton, Ontario L6T 4E3 Canada WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is furnished by the Board of Directors of Falconridge Oil Technologies Corp., a Nevada corporation (“we”, “our”, “us”, the “corporation”), to the holders of record at the close of business on the record date, November 25, 2015 of our outstanding common stock, $0.001 par value per share, pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended.This Information Statement is being furnished to such stockholders for the purpose of informing the stockholders in regards to the approval of a reverse stock split of our issued and outstanding shares on the basis of up to 10,000 old shares for 1 new share, to be implemented at the discretion of the Board of Directors by January 25, 2016 (the “Reverse Stock Split”). The number of authorized shares of our common stock will not be reduced by the Reverse Stock Split.Accordingly, the Reverse Stock Split will have the effect of increasing the authorized, but unissued shares of our common stock as a percentage of total authorized shares Our Board of Directors approved the Reverse Stock Split on November 25, 2015. On November 25, 2015, subsequent to the approval by our Board of Directors of the Reverse Stock Split, the holders of the majority of the outstanding shares of our corporation entitled to vote gave us written consent for the Reverse Stock Split. Following the expiration of the twenty-day (20) period mandated by Rule 14c and the provisions of Chapter 78 of the Nevada Revised Statutes, our corporation will file all necessary documents required, if any, to give effect to the Reverse Stock Split (the “Filing Documents”).We will not file the Filing Documents until at least twenty (20) days after the filing and mailing of this Information Statement. Although stockholders have approved the Reverse Stock Split, we may abandon or delay the Reverse Stock Split if our Board of Directors determines that it is no longer in the best interests of our corporation or our stockholders. If the Reverse Stock Split is not implemented by our Board of Directors January 25, 2016, the proposal will be deemed abandoned, without further effect. In that case, our Board of Directors may again seek stockholder approval at a future date if it deems a reverse stock split to be advisable at that time. If our Board of Directors decides to implement the Reverse Stock Split, it will become effective upon approval of The Financial Industry Regulatory Authority (“FINRA”). Record Date and Expenses The entire cost of furnishing this Information Statement will be borne by our corporation. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our common stock held of record by them. Our Board of Directors has fixed the close of business on November 25, 2015 as the record date for the determination of shareholders who are entitled to receive this Information Statement.There were 540,465,372shares of our common stock and 9,265,000 shares of Series “A” Preferred Stock issued and outstanding on Oct November 25, 2015. We anticipate that a definitive copy of this Information Statement will be mailed on or about December 15, 2015 to all shareholders of record as of the record date. PLEASE NOTE THAT THIS IS NOT A REQUEST FOR YOUR VOTE OR A PROXY STATEMENT, BUT RATHER AN INFORMATION STATEMENT DESIGNED TO INFORM YOU OF THE REVERSE STOCK SPLIT. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. PLEASE NOTE THAT THIS IS NOT AN OFFER TO PURCHASE YOUR SHARES. INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON Except as disclosed elsewhere in this Information Statement, since February 28, 2015, being the commencement of our last financial year, none of the following persons has any substantial interest, direct or indirect, by security holdings or otherwise in any matter to be acted upon: 1. any director or officer of our corporation; 2. any proposed nominee for election as a director of our corporation; and 3. any associate or affiliate of any of the foregoing persons. The shareholdings of our directors and officers are listed below in the section entitled “Principal Shareholders and Security Ownership of Management”. To our knowledge, no director has advised that he intends to oppose the Reverse Stock Split, as more particularly described herein. PRINCIPAL SHAREHOLDERS AND SECURITY OWNERSHIP OF MANAGEMENT As of November 25, 2015, we had a total of 540,465,372 shares of common stock ($0.001 par value per share) and 9,265,000 shares of Series “A” Preferred Stock issued and outstanding. The following table sets forth, as of November 25, 2015, certain information with respect to the beneficial ownership of our voting securities by each stockholder known by us to be the beneficial owner of more than 5% of our voting securities and by each of our current directors and executive officers.Each person has sole voting and investment power with respect to voting securities, except as otherwise indicated.Beneficial ownership consists of a direct interest in the voting securities, except as otherwise indicated. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class(1) Mark Pellicane 51 Macarther Drive Thornhill, Ontario L4J 7T5 Canada 185,050,000 Common Shares(2) 34.2% Alfred V. Morra 18 Queen Street Schomberg, Ontario L0G 1T0 Canada 179,200,000 Common Shares(2) 33.2% All Directors and Executive Officers as a Group 364,250,000 Common Shares 67.4% Other Shareholders 2 (1) Based on 540,465,372 shares of common stock issued and outstanding as of November 25, 2015.Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting and investment power with respect to securities.Except as otherwise indicated, we believe that the beneficial owners of the common stock listed above, based on information furnished by such owners, have sole investment and voting power with respect to such shares, subject to community property laws where applicable. (2) Holds 3,672,500 Series A Preferred Stock of our company that may be converted into 1000 common shares of the Company for every one Series A Preferred Stock. INCREASE OF AUTHORIZED CAPITAL Action and Effect The number of authorized shares of our common stock will not be reduced by the Reverse Stock Split.Accordingly, the Reverse Stock Split will have the effect of increasing the authorized, but unissued shares of our common stock as a percentage of total authorized shares Subsequent to our Board of Directors’ approval of the Reverse Split, the holders of the majority of the outstanding shares of our corporation entitled to vote gave us their written consent to the Amendment on November 25, 2015.Therefore, following the expiration of the twenty-day (20) period mandated by Rule 14c and the provisions of Chapter 78 of the Nevada Revised Statutes, our corporation will file the Filing Documents. REVERSE STOCK SPLIT Action and Effect Our Board of Directors approved the Reverse Stock Split so that it may, at its option, during the next 2 months, consolidate our outstanding shares, thereby potentially increasing the per share market value of our common stock, which would make us more attractive as a business combination target. However, in many cases, the market price of a corporation’s shares declines after a reverse stock split. On November 25, 2015, subsequent to the approval by Board of Directors of the Reverse Stock Split, the holders of the majority of the outstanding shares of our corporation entitled to vote gave us their written consent to implement the Reverse Stock Split at the option of the Board of Directors by January 25, 2016. Although stockholders have approved the Reverse Stock Split, we may abandon or postpone the proposal if our Board of Directors determines that it is no longer in the best interests of our corporation or our stockholders. If the Reverse Stock Split is not implemented by our Board of Directors by January 25, 2016, the proposal will be deemed abandoned, without further effect. In that case, our Board of Directors may again seek stockholder approval at a future date if it deems a reverse stock split to be advisable at that time. If our Board of Directors decides to implement the Reverse Stock Split, it will become effective upon approval of The Financial Industry Regulatory Authority ("FINRA"). DISSENTERS RIGHTS Under the General Corporation Law of the State of Nevada, shareholders of our common stock are not entitled to dissenter’s rights of appraisal with respect to our proposed Amendment. ADDITIONAL INFORMATION We are subject to the informational requirements of the Exchange Act, and in accordance therewith file reports, proxy statements and other information including annual and quarterly reports onForm 10-K and 10-Q with the Securities and Exchange Commission (the “Commission”).Reports and other information filed by us can be inspected and copied at the public reference facilities maintained at the Commission at treet NW, Washington, D.C. 20549. Copies of such material can also be obtained upon written request addressed to the Commission, Public Reference Section, treet NW, Washington D.C. 20549, at prescribed rates. The Commission maintains a website on the Internet (http://www.sec.gov) that contains the filings of issuers that file electronically with the Commission through the EDGAR system. 3 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, Falconridge Oil Technologies Corp. has duly caused this report to be signed by the undersigned hereunto authorized. November 27, 2015 FALCONRIDGE OIL TECHNOLOGIES CORP. By:/s/ Mark Pellicane Mark Pellicane President and Director 4
